DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 10, 11, and 12, found in Figure 2 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected as being indefinite as the claims fail to positively set forth the steps to be performed by the claimed “method”. The only “step” positively recited in claim 1 is “detecting one of the residual stress of an axial direction of the cylinders and the residual stress of a circumferential direction of the cylinders as a principal stress”. HOW is this “stress” detected? The claim recites “performs detecting by using an ultrasonic detecting probe in contact with a detected portion of a workpiece to be detected”. HOW is the probe operated such that the claimed “detecting” can be done? 
Claim 1 is further rejected as being indefinite as the claim recites “a detected portion of a workpiece” on line 3 and then switches to “bead surface of cylinders”. Is the method to test one workpiece or a plurality of workpieces?
Claims 1-8 are rejected as they fail to correct the problems of claim 1 from which they depend.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As best can be determined at this time due to the nature of the issues of the claims under 35 U.S.C. 112 (b), the following rejections are applicable:

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gou et al. (CN 106813819 A) (hereafter Gou).
With regards to claim 1, Gou discloses a non-destructive detecting method for weld residual stress, which performs detecting by using an ultrasonic detecting probe (2.1, 2.2, 3, Figure 1) in contact with a detected portion of a workpiece (1, Figure 1) to be detected, wherein when the weld residual stress of an intersecting curve weld bead of surfaces of cylinders is detected (residual stress anywhere on the test object can be determined), for the same position of the intersecting curve weld bead, detecting one of the residual stress of an axial direction of the cylinders and the residual stress of a circumferential direction of the cylinders as a principal stress (6 groups of different stress determined).
With regards to claim 2, Gou discloses detecting the other of the residual stress of the axial direction of the cylinders and the residual stress of the circumferential direction of the cylinders (6 groups of different stress determined), and then performing vector summation on 
With regards to claim 3, Gou discloses selecting a plurality of positions on the intersecting curve weld bead in its direction of the intersecting curve weld bead (6 groups of different stresses inherently include multiple directions), and obtaining, after the principal stress is calculated for each of the plurality of positions, a stress distribution state (relational database) of the intersecting curve weld bead based on a plurality of the calculated principal stresses (inherent).
With regards to claim 4, Gou discloses performing a zero stress calibration and recording a zero stress waveform before the weld residual stress is detected (S1, S2 – zero-stress is measured).
With regards to claim 5, Gou discloses the ultrasonic detecting probe (Figure 1) including an ultrasonic wedge (3), and a transmitting transducer (2.1) and a receiving transducer (2.2) respectively mounted at both ends of the ultrasonic wedge (3, Figure 1), the ultrasonic wedge (3) having a contact portion contacting the workpiece to be detected (Figure 1), and a surface of the contact portion for contacting the workpiece to be detected has a curvature fitting the workpiece to be detected (S3, Figure 1).
With regards to claim 6, Gou discloses a velocity at which the ultrasonic waves propagate in the ultrasonic wedge is slower than a velocity at which the ultrasonic waves propagate in the workpiece to be detected (S5, inherent in the use of organic glass for the ultrasonic wedge).
With regards to claim 7, Gou discloses an ultrasonic detecting probe wherein: the ultrasonic detecting probe includes an ultrasonic wedge (3), and a transmitting transducer (2.1) and a receiving transducer (2.2) respectively mounted at both ends of the ultrasonic wedge (Figure 1), the ultrasonic wedge has a contact portion contacting the workpiece (1) to be detected (Figure 1), and a surface of the contact portion for contacting the workpiece to be detected has a curvature fitting the workpiece to be detected (Figure 1, S3 in translation).
With regards to claim 8, Gou discloses the ultrasonic wedge has a dumbbell-shaped symmetrical structure (Figure 1) and the curvature is formed along a length direction or a width direction of the ultrasonic wedge (Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brokowski et al. (US 4,925,692) discloses a method of measurement of residual stresses in the material of the object of test.
Sato et al. (US 2008/0047347 A1) discloses an ultrasonic stress measuring apparatus.
XU et al. (US 2015/0300897 A1) discloses a sensor device and residual stress detection system employing same.
Xu et al. (US 2021/0025769 A1) discloses non-destructive detecting device for component residual stress gradient.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855